EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is made as of January 23, 2019 (the “Effective Date”),

 

BY AND BETWEEN:

 

Merion Inc, (“Merion”) a Company duly incorporated pursuant to the law of
Nevada, with an address at 9550 Flair Dr. #302,#306, El Monte, CA 91731, USA

 

(the “Company”)

 

AND:

 

Redfield Management Service Limited (“Redfield”), a Company duly incorporated
pursuant to the laws of the Province of British Columbia, with an address at
1240-1140 West Pender Street, Vancouver V6E4G1, Canada

 

(the “Consultant”)

 

WHEREAS:

 

A. The Company is engaged in the business of health and nutritional supplements
and personal care products;

 

B. The Consultant has certain expertise in business, finance, negotiations,
capital markets, investors relations and up-listing, services (the “Services”);
and

 

C. The Company wishes to engage the Services of the Consultant, and the
Consultant wishes to be engaged by the Company, to provide the Services as a
consultant to the Company.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
of the parties hereto as hereinafter set forth, and for other good and reliable
consideration, the sufficiency of which is hereby acknowledged by the parties,
the parties hereto covenant and agree as follows:

 

1. ENGAGEMENT OF CONSULTANT

 

1.1 The Company does hereby appoint and engage the Consultant as a consultant
with respect to the Services (as defined above) and the Consultant hereby
accepts such appointment and engagement by the Company, all upon and subject to
the terms and conditions of this Agreement.

 

2. SERVICES OF CONSULTANT

 

2.1 During the Term, the Consultant shall personally and diligently provide to
the Company the Services as requested by the Company.

 

2.2 The Consultant shall at all times and in all respects do its utmost to
enhance and develop the business interests and welfare of the Company.

 



  - 1 -

   



 

3. FEES

 

3.1 Consulting Fee.

 

As agreed by the parties, the Services are compensated as follows:

 

(a) in cash for $7,000 a month to be paid by the Company monthly through wire
transfer; and

 

(b) in shares of common stock of the Company for 50,000 shares a month to be
paid by the Company every three months.

 

(c) if this Agreement starts in the middle of a month, the cash fee and share
compensation shall be calculated proportionally based upon 30 days a month.

 

3.2 Payment and Shares.

 

(a) The cash payment shall be due and payable by the Company within 5 business
days at the beginning of each month and share payments shall be made by the
Company at the end of the third month during the every three months period
mentioned in 3.1. For the share compensation for Services provided during any
time in January, 2019, it shall be paid at the end of March, 2019 along with the
first three months share payment.

 

(b) The Consultant understands that the shares to be issued pursuant to this
Agreement (the “Shares”) have not been, and will not be, registered under the
Securities Act or applicable securities laws of any state or country and
therefore the Shares cannot be sold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and applicable
state securities laws or exemptions from such registration requirements are
available. The Company shall be under no obligation to register the Shares under
the Securities Act and applicable state securities laws, and any such
registration shall be in the Company’s sole discretion.

 

(c) The Consultant is a non-U.S. person (as such term is defined in Rule 902 of
Regulation S under the Securities Act) and is not acquiring the Shares for the
account or benefit of a U.S. person. The Consultant will not, within six (6)
months of the date of the transfer of the Shares to the Consultant, (i) make any
offers or sales of the Shares in the United States or to, or for the benefit of,
a U.S. person (in each case, as defined in Regulation S) other than in
accordance with Regulation S or another exemption from the registration
requirements of the Securities Act, or (ii) engage in hedging transactions with
regard to the Shares unless in compliance with the Securities Act. Neither the
Consultant nor any of the Consultant’s Affiliates or any person acting on
its/his/her or their behalf has engaged or will engage in directed selling
efforts (within the meaning of Regulation S) with respect to the Shares, and all
such persons have complied and will comply with the offering restriction
requirements of Regulation S in connection with the offering of the Shares
outside of the United States.

 

4. BUSINESS EXPENSES

 

4.1 The Company shall pre-pay and pre-approve the Consultant for all business
expenses in compliance with the Company’s Internal Control Policy as required by
the Consultant to carry out the Services. Such payment/reimbursement is subject
to the Consultant keeping proper accounts and furnishing to the Company, within
a reasonable time after the expenses are incurred, all applicable statements,
vouchers and other evidence of expenses in such form as the Company may
reasonably require.

 

The expenses related to the Company’s work during the period of the Services,
such as travel expenses, are the responsibility of the Company. Any expenses
over $500 should be pre-approved by the Company.

 



  - 2 -

   



 

5. TERM AND RENEWAL

 

5.1 The term of this Agreement shall commence on the Effective Date for a one
year term, unless earlier terminated as hereinafter provided or unless the
parties have agreed to renew this Agreement (the “Term”). The Company and the
Consultant may extend the Term on similar terms and conditions by further
agreement in writing to that effect.

 

6. TERMINATION

 

6.1 The Consultant and the Company shall have the right to terminate this
Agreement at any time by giving to the other party at least 30 days prior
written notice of the effective date of such termination. Upon the termination
of this Agreement, the Company shall pay off the outstanding cash fee and share
compensation to the Consultant before the effective date of the termination.

 

7. CONFIDENTIALITY

 

7.1 The Consultant acknowledges and agrees that in the performance of its
obligations under this Agreement, it may obtain knowledge of Confidential
Information (as defined below) relating to the business or affairs of the
Company and/or its affiliated companies (the “Affiliated Companies”). The
Consultant agrees that it shall not, without the prior written consent of the
Company, either during the Term or at any time thereafter:

 

(a) use or disclose any Confidential Information outside of the Company or the
Affiliated Companies;

 

(b) except in undertaking the Services, remove or aid in the removal from the
premises of the Company or any of the Affiliated Companies any Confidential
Information or any property or materials relating thereto; or

 

(c) use the Confidential Information for any purpose other than in performing
the Services.

 

7.2 The Consultant shall exercise a reasonable degree of care in safeguarding
the aforementioned Confidential Information against loss, theft, or other
inadvertent disclosure, and further agrees to take all reasonable steps
necessary to ensure the maintenance of confidentiality.

 

7.3 Upon the termination of this Agreement, or upon the Company’s earlier
request, the Consultant shall promptly deliver to the Company all of the
Confidential Information that the Consultant may have in his possession or
control.

 

7.4 In this Agreement, “Confidential Information” shall mean any information or
knowledge including, without limitation, any document, materials, formula,
pattern, design, system, program, device, software, plan, process, know how,
research, discovery, strategy, method, idea, client list, marketing strategy or
employee compensation, or copies or adaptations thereof, that:

 

(a) relates to the business or affairs of the Company and/or the Affiliated
Companies;

 

(b) is private or confidential that it is not generally known or available to
the public; and

 

(c) gives or would give the Company and/or the Affiliated Companies an
opportunity to obtain an advantage over competitors who do not know of or use
it.

 



  - 3 -

   



 

7.5 Confidential Information shall specifically not include anything that:

 

(a) is in or enters lawfully into the public domain other than as a result of a
disclosure by the Consultant;

 

(b) becomes available to the Consultant on a non-confidential basis from a
source other than the Company, or any of its representatives, and that source
was not under any obligation of confidentiality; or

 

(c) the Consultant is required to disclose pursuant to an order of a court of
competent jurisdiction or by the operation of law; provided that, the Consultant
provides prompt prior written notice to the Company of such required disclosure
and of the action which is proposed to be taken in response. In such an event,
and only after the Consultant shall have made a reasonable effort to obtain a
protective order or other reliable assurance affording such information
confidential treatment, the Consultant shall furnish only that portion of the
Confidential Information which it is required to disclose.

 

8. SPECIAL RELATIONSHIP

 

8.1 The Consultant is in a special relationship with the Company as such term is
defined in applicable securities laws. The Consultant agrees that it will not
trade any securities of the Company when it possesses any material non-public
information of the Company and the Consultant will keep confidential such
information until it is publicly disclosed.

 

8.2 Notwithstanding the generality of the foregoing, the Consultant will ensure
that any trading which the Consultant does in the Company’s securities is done
in compliance with all applicable securities laws and the Company’s Insider
Trading Policy. The Consultant agrees that it will not compete with the Company
by endeavouring to directly or indirectly acquire any business or property
interests based upon information learned from the Company. The Consultant agrees
to provide to the Company all materials delivered to the Consultant in
connection with this Agreement and all materials prepared by the Consultant for
the Company in connection with this Agreement, upon termination hereof.

 

8.3 The Consultant shall only use the formal materials supplied by the Company
or publicly disclosed information on SEC website during its Services and the
Consultant shall not make any promises or sign any agreement on behalf of the
Company.

 

9. NON-SOLICITATION

 

9.1 The Consultant covenants, undertakes and agrees with the Company that during
the Term and for a period of two year from the date of expiration or termination
of this Agreement for any reason whatsoever, it shall not, on its own behalf or
on behalf of any Person, whether directly or indirectly, in any capacity
whatsoever, offer employment to or solicit the employment of or otherwise entice
away from the employment of the Company or any of the Affiliated Companies, any
individual who is employed or engaged by the Company or any of the Affiliated
Companies at the date of expiration or termination of this Agreement or who was
employed or engaged by the Company or any of the Affiliated Companies within the
two year period immediately preceding the date of expiration or termination of
this Agreement, as applicable.

 

9.2 The Consultant acknowledges and agrees that the above restriction on
non-solicitation is reasonable and necessary for the proper protection of the
businesses, property and goodwill of the Company and the Affiliated Companies.

 



  - 4 -

   



 

10. COMPLIANCE WITH LAWS

 

The Services undertaken by the Consultant under this Agreement shall be in full
compliance with all applicable laws in the U.S. and Canada and consistent with a
high degree of business ethics

 

11. INDEMNIFICATION

 

11.1 The Company shall indemnify and save harmless the Consultant for any
demonstrated losses, damages, costs or other amounts, including without
limitation reasonable legal fees, suffered or incurred by the Consultant arising
out of third party claims relating to the presence or activities of the
Consultant in performing the Services to the extent that such losses, damages,
costs or other amounts are caused by the negligence, wilful misconduct or fraud
on the part of the Company.

 

11.2 Neither the Company nor the Consultant shall be liable for any
consequential loss, including but not limited to, claims for loss of profit,
revenue or capital, loss of use of utilities, equipment or facilities, down-time
cost, service interruption, cost of money, injury or damage of any character
whatsoever.

 

12. RELATIONSHIP

 

12.1 The Company and Consultant each acknowledge and agree that the only
relationship of the Consultant to the Company created by this Agreement shall
for all purposes be that of an independent contractor, and all Persons employed
or engaged by the Consultant in connection herewith shall for all purposes be
considered to be employed or engaged, as applicable, by the Consultant and not
by the Company. The Company shall have no obligation whatsoever to:

 

(a) pay or compensate the Consultant and / or any representative thereof for:

 

(i) taxes of any kind whatsoever that arise out of or with respect to any fee,
remuneration or compensation provided to the Consultant under this Agreement;

 

(ii) holding any position with the Company;

 

13. SURVIVAL OF TERMS

 

13.1 Sections 7 through 14, inclusive, and this Section 13, shall survive and
remain in force notwithstanding the expiration or other termination of this
Agreement for any reason whatsoever. Any expiration or termination of this
Agreement shall be without prejudice to any rights and obligations of the
parties hereto arising or existing up to the effective date of such expiration
or termination, or any remedies of the parties with respect thereto.

 

14. LIMITED AUTHORITY AS AGENT

 

14.1 Unless otherwise agreed to in writing by the parties, the Consultant may
not act as an agent of the Company. Without limiting the generality of the
foregoing, the Consultant shall not commit or be entitled to commit the Company
to any obligation whatsoever nor shall the Consultant incur or be entitled to
incur any debt or liability whatsoever on behalf of the Company. Any
obligations, debts or liabilities incurred by the Consultant as aforesaid shall
be exclusively for the account of the Consultant.

 

15. NO ASSIGNMENT

 

15.1 Neither this Agreement nor any of the rights of any of the parties under
this Agreement shall be assigned without the written consent of all the parties.

 



  - 5 -

   



 

16. SUCCESSORS AND ASSIGNS

 

16.1 The Agreement shall enure to the benefit of and be binding upon the parties
and their respective heirs, executors, administrators, successors and permitted
assigns.

 

17. WAIVER

 

17.1 Any waiver of any breach or default under this Agreement shall only be
effective if in writing signed by the party against whom the waiver is sought to
be enforced, and no waiver shall be implied by indulgence, delay or other act,
omission or conduct. Any waiver shall only apply to the specific matter waived
and only in the specific instance in which it is waived.

 

18. GOVERNING LAWS

 

18.1 Unless otherwise agreed to in writing by the parties, the Agreement shall
be governed by and construed in accordance with the laws of the state of Nevada
without regard to the principles of conflicts of law thereof, and the parties
hereto submit and attorn to the jurisdiction of the state and federal courts
sitting in the Clark County, Nevada.

 

19. FURTHER ASSURANCES

 

19.1 Each of the parties shall, on request by the other party, execute and
deliver or cause to be executed and delivered all such further documents and
instruments and do all such further acts and things as the other party may
reasonably require to evidence, carry out and give full effect to the terms,
conditions, intent and meaning of this Agreement and to ensure the completion of
the transactions contemplated hereby.

 

20. NOTICES

 

20.1 All notices required or permitted under this Agreement shall be in writing
and shall be given by delivering such notice or mailing such notice by pre-paid
registered mail or by facsimile transmission, addressed as follows:

 

If to the Company:

Danies Wang, Chairman and CEO

Merion Inc.

9550 Flair Dr #302, #306

El Monte, CA 91731, USA

 

Dhwang1963@gmail.com

 

If to the Consultant:

 

Redfield Management Service Limited

1240-1140 West Pender Street, Vancouver, B.C. V6E 4G1

Attention: Xinneng (David) Li

 

dli@redfieldmanagement.com

 

Any such notice or other communication shall, if delivered, be deemed to have
been given or made and received on the date delivered (or the next business day
if the day of delivery is not a business day), and if mailed, shall be deemed to
have been given or made and received on the fifth business day following the day
on which it was so mailed and if faxed (with confirmation received) shall be
deemed to have been given or made and received on the day on which it was so
faxed (or the next business day if the day of sending is not a business day).
The parties may give from time to time written notice of change of address in
the manner aforesaid.

 



  - 6 -

   



 

21. CONSTRUCTION

 

21.1 In this Agreement, unless otherwise indicated:

 



 

(a) “Agreement” means this Consulting Agreement and all schedules attached
thereto;

 

 

 

 

(b) the words “include”, “including” or “in particular”, when following any
general term or statement, shall not be construed as limiting the general term
or statement to the specific items or matters set forth or to similar items or
matters, but rather as permitting the general term or statement to refer to all
other items or matters that could reasonably fall within the broadest possible
scope of the general term or statement;

 

 

 

 

(c) “herein”, “hereby”, “hereunder”, “hereof”, “hereto” and words of similar
import, refer to this Agreement as a whole and not to any particular Section of
this Agreement.

 

 

 

 

(d) a reference to a statute means that statute, as amended and in effect as of
the date hereof, and includes each and every regulation and rule made thereunder
and in effect as of the date hereof, and includes all amendments thereof given
effect from time to time;

 

 

 

 

(e) a reference to a Section means, unless the context otherwise requires, that
specific Section in Agreement;

 

 

 

 

(f) a reference to a “consent”, “notice” or “agreement” means a consent, notice
or agreement, as the case may be, by an authorized representative of the party
or parties thereto;

 

 

 

 

(g) where a word, term or phrase is defined herein, its derivatives or other
grammatical forms have a corresponding meaning;

 

 

 

 

(h) all words, other than defined terms, used in this Agreement, regardless of
the number and gender in which they are used, shall be deemed and construed to
include the singular or the plural and the masculine, feminine or body
corporate, as the context may require;

 

 

 

 

(i) time is of the essence;

 

 

 

 

(j) in the event that any date on which any action is required to be taken
hereunder by any of the parties hereto is not a business day, such action shall
be required to be taken on the next succeeding day which is a business day;

 

 

 

 

(k) references to a “party” or “parties” are references to a party or parties to
this Agreement;

 

 

 

 

(l) the headings in this Agreement form no part of this Agreement and shall be
deemed to have been inserted for convenience only; and

 

 

 

 

(m) unless otherwise agreed to in writing by the parties, all dollar amounts
referred to herein are expressed in U.S. dollars.



 



  - 7 -

   



  

22. SEVERABILITY

 

22.1 If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, then to the fullest extent
permitted by law: (a) all other provisions of this Agreement shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the parties as nearly as may be possible;
and (b) such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 

23. FORCE MAJEURE

 

23.1 In the event that either party is prevented from performing or is unable to
perform any of its obligations under this Agreement due to any act of God; fire;
casualty; flood; war; strike; lockout; failure of public utilities; injunction
or any act, exercise, assertion or requirement of governmental authority;
epidemic; destruction of production facilities; riots; insurrection; or any
other cause beyond the reasonable control of the party invoking this Section23,
if such party shall have used its reasonable efforts to avoid such occurrence,
such party shall give notice to the other party in writing promptly, and
thereupon the affected party’s performance shall be excused and the time for
performance shall be extended for the period of delay or inability to perform
due to such occurrence.

 

24. COUNTERPARTS AND FACSIMILE

 

24.1 This Agreement may be executed in one or more counterparts and delivered by
facsimile, each of which when so executed shall constitute an original and all
of which together shall constitute one and the same agreement.

 

25. INDEPENDENT LEGAL ADVICE

 

25.1 The Company has recommended to the Consultant that it has obtained
independent legal advice prior to signing this Agreement. The Consultant
acknowledges that it has received independent legal advice or has waived the
opportunity to do so and has elected to proceed without benefit of same.

 



  - 8 -

   



 

IN WITNESS WHEREOF this Agreement has been executed as of the Effective Date.

 



 

 

Merion Inc.

 

 

 

 

 

 

Per:

 

 

 

   

 

 

 

 

Authorized Signatory, Danies Wang    

 

     

 

Redfield Management Service Limited

 

 

 

 

 

 

 

Per:

 

 

 

 

 

 

 

 

 

 

 

Authorized Signatory, Xinneng Li (David)

 



 

 



- 9 -

